Citation Nr: 1804038	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-19 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for chronic fatigue syndrome.

5.  Entitlement to service connection for obstructive sleep apnea.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Navy from July 1987 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran also perfected an appeal of the issue of service connection for tinnitus.  During the pendency of the appeal in a January 2016 rating decision, the RO granted service connection for tinnitus.  As this represents a full grant of the benefit sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

In September 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.



FINDINGS OF FACT

1.  During his September 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeals for service connection for bilateral hearing loss, a left shoulder disability, a right shoulder disability, and chronic fatigue syndrome.

2.  The Veteran's currently diagnosed obstructive sleep apnea was not manifest in service and is not otherwise related to service.

3.  The Veteran's currently diagnosed hypertension was not manifest in service or within one year of discharge, and is not otherwise related to service.

4.  The evidence is at least in equipoise as to whether the Veteran's tinea pedis with onychomycosis is etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals for service connection for bilateral hearing loss, a left shoulder disability, a right shoulder disability, and chronic fatigue syndrome have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for sleep apnea are not met.  38 U.S.C. 
§§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for hypertension are not met.  38 U.S.C. 
§§ 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 , 3.307, 3.309 (2017).

4.  The criteria for service connection for tinea pedis with onychomycosis are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Legal Analysis-Withdrawn Issues

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, during his September 2017 Board hearing, the Veteran withdrew his appeals for bilateral hearing loss, a left shoulder disability, a right shoulder disability, and chronic fatigue syndrome.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204.  The Board does not have jurisdiction to review these issues, and they are dismissed.

III.  Legal Analysis-Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Additionally, service connection may be granted to a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from undiagnosed illness or a medically unexplained chronic multisymptom illness that became manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317  (a)(1)(i)-(ii).  He had service in Southwest Asia during the Persian Gulf War. 

A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C. § 1117; 38 C.F.R. § 3.317 (a)(2).

For purposes of 38 C.F.R. § 3.317, objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  In addition, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. 38 C.F.R. § 3.317 (a)(4). 

A chronic disability does not meet the statutory requirements of 38 C.F.R. § 3.317   if there is affirmative evidence that the disability was not incurred during active military service in the Southwest Asia theater of operations; or if there is affirmative evidence that the disability was caused by a supervening condition or event or was due to the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (a)(7)(i)-(iii).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Obstructive Sleep Apnea

The Veteran contends that his obstructive sleep apnea is the result of exposure to an environmental hazard during his Gulf War service.  See June 2012 Application for Compensation or Pension.  

The medical evidence of record shows that the Veteran has a current diagnosis of obstructive sleep apnea.  See April 1999 Sleep Study Report; August 2017 Disability Benefits Questionnaire.  Therefore, the first requirement for establishing service connection is met.

However, the Veteran is unable to establish the second and third requirements of service connection-an in-service incurrence or aggravation of a disease or injury and a nexus between the in-service incurrence and the current disability

Turning to the evidence of record, the Board notes that the Veteran's service treatment records (STRs) are silent for any reports of signs or symptoms of sleep apnea.  Treatment notes for the duration of his time in service show the Veteran was counseled frequently for weight-related issues.  During his separation exam in May 1993, the Veteran denied frequent trouble sleeping, headaches, respiratory problems, and other symptoms associated with sleep apnea, and he reported that he was in "good health."

The first reference to a sleep disorder occurs in April 1999, when the Veteran was referred for a sleep study at St. Luke's hospital in St. Louis, Missouri.  An accompanying report from private doctor R.E. is of record.  Dr. R.E. wrote that the Veteran reported a history of heavy snoring that was so loud that his wife had moved out of the bedroom.  He reported that this had been a problem for six years but had become much worse over the past two to three years.  Dr. R.E. noted significant weight gain over the past six  years.  Based on the sleep study, Dr. R.E. diagnosed the Veteran with obstructive sleep apnea.  Dr. R.E. also found the Veteran to be morbidly obese.

In September 2012, the Veteran was afforded a VA Gulf War General Medical Examination in connection with his claim.  The examiner determined that the Veteran's sleep apnea was a diagnosable chronic multisymptom illness with a partially explained etiology.  The examiner noted that the Veteran reported "years in 1990s of loud snoring, poor sleep, daytime somnolence and wife's refusal to sleep in same room," but also noted that his symptoms appeared to be under control with nightly use of a CPAP machine.  The examiner highlighted the absence of any notes in the Veteran's service treatment records (STRs) related to snoring, fatigue, or sleep issues, but otherwise did not opine as to etiology.

In December 2013, the Veteran submitted a letter in which he wrote that prior to entering the Navy, he never had issues that hindered his sleep; however, during deployment, he started experiencing disordered sleep as a result of changing his sleep patterns to keep up with operational requirements.  He wrote that other service members had trouble waking him and told him he appeared to have stopped breathing.  The Veteran wrote that his sleep problems continued after service, at which point he learned that the symptoms could be attributed to sleep apnea.  In a separate December 2013 letter, the Veteran's wife wrote that the Veteran often complained to her of disordered sleep and resulting exhaustion during deployment.  She wrote that upon return, the Veteran would snore so loudly that he would wake her up, and that on multiple occasions during the night, she would observe him stop breathing then gasp for air.  She wrote that the snoring was so loud that they were forced to sleep in different rooms, and that the Veteran's sleep problems continued after he left active service.

In January 2016, VA obtained a medical opinion concerning the etiology of the Veteran's sleep apnea.  The VA examiner opined that the Veteran's obstructive sleep apnea was less likely than not related to the Veteran's military service.  The examiner noted that there is no evidence in the Veteran's military records of direct exposure aboard ship to environmental hazards, and instead concluded that the Veteran most likely developed sleep apnea after separation due to a weight gain of over 60 pounds.  In reaching this conclusion, the examiner cited to medical treatise evidence, which provides that the strongest risk factor for obstructive sleep apnea is obesity, and that the prevalence of obstructive sleep apnea progressively increases as body mass index and associated markers (e.g., neck circumference, waist-to-hip ratio) increase.  The examiner noted that in the six years between discharge from the Navy and his 1999 sleep study, the Veteran's weight had increased by over 60 pounds, which would have put him at a much higher risk of developing obstructive sleep apnea.  The examiner considered the lay evidence of record-specifically, statements from the Veteran and his wife-but considered the objective evidence (weight gain and time lapse) to be more probative in determining the most likely etiology of the Veteran's sleep apnea.

In September 2017, private practitioner J.H. provided a completed Sleep Apnea Disability Benefits Questionnaire.  J.H. described the history of the Veteran's condition as, "snoring, apnea," and concluded that it is at least as likely as not related to service because "this condition can have insidious onset, with diagnosis occurring years later."  J.H. specifically did not indicate that the Veteran experienced continuous symptoms that were witnessed by himself or others.  J.H. also specifically did not indicate that he reviewed the Veteran's STRs in reaching his conclusion.

During his September 2017 Board hearing, the Veteran testified that during service, he would snore very loudly and wake up feeling like he was choking.  He said he would wake up unrested as a result.  He testified that he first started experiencing these symptoms during his first deployment, when he regularly worked nights.  He again stated that other service members told him he appeared to stop breathing while sleeping.  

The Board has taken very seriously the question of whether or not the Veteran's currently diagnosed obstructive sleep apnea is related to his active military service.  However, after careful consideration of the evidence of record, the Board finds that the evidence does not show that the Veteran's disability is etiologically related to service.

As is true with any piece of evidence, the credibility and weight to be attached to medical opinions and observations are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the expert's knowledge and skill in analyzing the data, and the medical conclusion the expert reaches.  In this case, the VA medical examinations and opinions are much more thorough and complete than that of J.H.  Both the September 2012 and January 2016 VA examiners' reports were based on extensive review of the Veteran's entire claims file.  J.H.'s was not.  Moreover, the January 2016 VA examiner in particular cited to medical treatise evidence in reaching a detailed conclusion as to etiology, whereas J.H. did not.  The January 2016 VA examiner specifically considered the lay evidence and objective medical evidence of record, as well as medical treatise evidence, in reaching a conclusion supported by a detailed rationale.  J.H merely stated a conclusion without providing a rationale to support it.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  For these reasons, the Board finds the VA medical evidence to be the most probative evidence of record concerning the nature and etiology of the Veteran's disability.

The Board acknowledges that the absence of documented treatment in service or thereafter is not fatal to a service connection claim, and that the absence of evidence in the Veteran's STRs is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  However, in this case, the preponderance of the evidence weighs against finding an in-service incurrence or a nexus between the Veteran's obstructive sleep apnea and his active military service.  As previously discussed, the Veteran's STRs are silent for any reports of or treatment for sleep trouble or any other signs or symptoms commonly associated with sleep apnea-the earliest mention of the condition occurs in 1999, nearly six years after discharge from active service. 

In weighing the evidence of record, the Board has considered lay testimony of both the Veteran and his spouse, both of whom contend that the Veteran's sleep apnea had its onset during active service.  While it is true that the Veteran and his spouse, as lay persons, are competent to report the circumstances surrounding an injury or disease, as well as symptoms and history of treatment; they are not competent to make medical conclusions, especially as to such complex issues as the etiology of a disability like sleep apnea.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

The Board has also considered the provisions of the law regarding Persian Gulf War veterans, but finds the provisions of law regarding Persian Gulf War veterans are inapplicable because obstructive sleep apnea  is a known clinical disease and not an undiagnosed illness or manifestation of a medically unexplained chronic multisymptom illness, or included on the list of presumptive infectious diseases, and has been found to be less likely than not the result of his involvement in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317(a)(1)(i)-(ii).

Overall, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board finds that service connection for obstructive sleep apnea is not warranted.

B.  Hypertension

As previously discussed, service connection may be established with certain chronic diseases, including hypertension, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.

For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.

The Veteran contends that his currently diagnosed hypertension is the result of exposure to an environmental hazard during his Gulf War service.  See June 2012 Application for Compensation or Pension.  

The evidence of record shows that the Veteran was diagnosed with hypertension in May of 2009 and has received treatment for the condition ever since.  See May 2009 St. Luke's Hospital Consultation Report.  Therefore, the Veteran meets the first requirement of service connection, a current disability.  

However, the Veteran is unable to establish the second and third requirements of service connection-an in-service incurrence or aggravation of a disease or injury and a nexus between the in-service incurrence and the current disability.  Aside from an isolated elevated blood pressure reading, the Veteran's STRs are otherwise silent for any diagnosis, complaint, or abnormal findings suggestive of high blood pressure or hypertension during active service.

The earliest reference in the record to hypertension is the May 2009 St. Luke's hospital treatment record in which the Veteran was diagnosed with hypertension following reports of an abnormal EKG and chest pain.  Also of record are April 2010 treatment records from Mercy Services Clayton, in which a blood pressure cuff was recommended, but which also note that the Veteran did not have a history of high blood pressure.

In September 2012, the Veteran was afforded a VA Gulf War General Medical Examination in connection with his claim.  The examiner determined that the Veteran's hypertension was a diagnosable chronic multisymptom illness with a partially explained etiology.  The examiner observed that the Veteran's STRs are silent for any diagnosis or treatment of hypertension and noted that the Veteran denied any history of hypertension or evaluations for borderline or elevated blood pressure readings until May 2009, when he was hospitalized for heart issues.  

In a medical opinion obtained by VA in January 2016, the examiner opined that the Veteran's currently diagnosed hypertension was less likely than not related to active military service.  Upon review of the Veteran's military records, the examiner found no evidence that the Veteran was directly exposed to environmental hazards while aboard ship.  Instead, the examiner concluded that the Veteran's hypertension was more likely than not related to his advancing age, morbid obesity, and obstructive sleep apnea.  In reaching this conclusion, the examiner cited to medical treatise evidence detailing a number of risk factors that can lead to hypertension, including age, obesity, lack of physical activity, and sleep apnea, among other factors.  The examiner specifically discussed medical evidence suggesting a strong connection between hypertension and obstructive sleep apnea.  The examiner determined that these factors, and not exposure to an environmental hazard in the military, most likely caused the Veteran's hypertension.

In September 2017, private practitioner M.H. provided a completed Hypertension Disability Benefits Questionnaire.  Dr. M.H. noted that the Veteran was diagnosed with hypertension in May of 2009.  He concluded that the Veteran's hypertension is at least as likely as not related to service because "this condition can have insidious onset, with diagnosis occurring years later."  Dr. M.H. specifically did not indicate that he reviewed the Veteran's STRs in reaching his conclusion, and did not otherwise explain his conclusion.

During his September 2017 Board hearing, the Veteran testified that he was first diagnosed with hypertension in 1995-two years after leaving service.  He specifically stated that he did not see anyone for treatment between discharge in 1993 and diagnosis in 1995.  The Veteran also suggested that blood pressure readings in service do not accurately portray his blood pressure at the time because the personnel taking his blood pressure typically took two or three readings to get him to an acceptable range, which was recorded.

Ultimately, after careful consideration of the evidence of record, the Board finds that the evidence does not show that the Veteran's hypertension is etiologically related to service.

Overall, the Board finds the opinions of the VA examiners to be the most probative of record as to the current nature and etiology of the Veteran's hypertension.  The VA medical examinations and opinions are much more thorough and complete than that of Dr. M.H.  Both the September 2012 and January 2016 VA examiners' reports were based on extensive review of the Veteran's entire claims file.  Dr. M.H.'s report was not.  Moreover, the January 2016 VA examiner in particular cited to medical treatise evidence in reaching a detailed conclusion as to etiology, whereas J.H. did not; instead, J.H merely stated a conclusion without providing a rationale to support it.  For these reasons, the Board finds the VA medical evidence to be the most probative evidence of record concerning the nature and etiology of the Veteran's disability.

In reaching its decision, the Board has considered the Veteran's contentions that his hypertension is related to service.  However, as previously discussed, the Veteran is not competent to make medical conclusions as to such a complex issue as the nature and etiology of his hypertension.  Moreover, the Board notes that the Veteran stated that he was not diagnosed with hypertension until at least 1995, which is outside of the presumptive period for chronic diseases.

The Board has also considered the provisions of the law regarding Persian Gulf War veterans, but finds the provisions of law regarding Persian Gulf War veterans are inapplicable because hypertension is a known clinical disease and not an undiagnosed illness or manifestation of a medically unexplained chronic multisymptom illness, or included on the list of presumptive infectious diseases, and has been found to be less likely than not the result of his involvement in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317(a)(1)(i)-(ii).

Overall, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board finds that service connection for hypertension is not warranted.

C.  Skin Disability

The Veteran contends that he has a skin condition that is related to active military service.  The evidence of record shows that the Veteran has a current diagnosis of a skin condition- specifically, tinea pedis with onychomycosis.  See October 2017 Disability Benefits Questionnaire.  Therefore, the Veteran meets the first requirement of service connection, a current disability.

The evidence is in equipoise on the issue of whether the Veteran incurred his skin condition in service.  During his September 2017 Board hearing, the Veteran testified that he developed his skin condition while on liberty in Abu Dhabi during a 1991 deployment to the Persian Gulf.  The Veteran stated that his feet started itching, and he eventually sought treatment from a corpsman, who told him it was probably athlete's foot and to use an antifungal cream.  The Veteran said the cream did not help-instead the condition worsened, to the point where his wife encouraged him to seek treatment from a private doctor in 1992 or 1993.  The doctor prescribed a lotion that did not make the condition completely go away, but which helped mitigate the symptoms.  The Veteran testified that he has experienced symptoms of the skin condition ever since, for which he has regularly sought treatment from a dermatologist.

The Veteran's STRs are silent for any reports of a skin rash or skin-related problems, and he did not report a skin condition during his May 1993 discharge examination.  However, private medical treatment evidence of records shows periodic treatment for dry, scaly skin on his feet.  Specifically, the evidence shows the Veteran sought dermatological treatment for a skin condition on his feet in August 2003.  Later, in May 2011, a physician treating the Veteran for diabetes noted a scaly, "pruritic" rash on the right sole of his foot, which did not go away despite prescription of an antifungal cream from his dermatologist.

In an October 2017 Disability Benefits Questionnaire, Dr. M.K. wrote that the Veteran had tinea pedis with onychomycosis and noted a history of regular treatment for the condition.  Dr. M.K. did not provide a nexus opinion, but he noted that the Veteran reported having dealt with the condition since he was in the Navy.

The Board notes that lay persons are competent to attest to factual matters of which they have first-hand knowledge (e.g., the presence of a skin rash).  Jandreau, 492 F.3d at 1372.  To this extent, the Board finds that the Veteran is competent to testify to the presence of his skin rash in service, as well as its continued presence post-service.  Consequently, even in the absence of documentation in his STRs, the Board finds that the Veteran is both competent to report that he dealt with a skin condition while on active service, and that his account of dealing with the condition since active service is credible.  

Overall, the Board finds the evidence, both positive and negative, as to whether the Veteran contracted a skin disability of the feet while on active duty that has continued to the current time is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that the Veteran has also met the second and third requirements of service connection-an in-service occurrence and a nexus between the occurrence and the currently diagnosed disability.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  Accordingly, the Board finds that service connection for a skin disability is warranted because the disability had its onset in service. 38 C.F.R. § 3.303.



ORDER

Entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for a left shoulder disability is dismissed.

Entitlement to service connection for a right shoulder disability is dismissed.

Entitlement to service connection for chronic fatigue syndrome is dismissed.

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for tinea pedis with onychomycosis is granted.





______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


